Citation Nr: 0404234	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  97-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disorder, 
status post total hip replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from October 1980 to February 
1984.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of entitlement 
to service connection for a left hip disability.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In January 1997 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  


FINDING OF FACT

The veteran has no current left hip disability which is due 
to any incident or event of active military service, nor did 
any pre-service hip disorder become worse during such 
service.  


CONCLUSION OF LAW

The veteran's current left hip disability, status post total 
hip replacement, was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in correspondence from the RO dated in September 2002, 
as well as in a May 2003 supplemental SOC.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board concludes that 
the notifications received by the appellant adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced in any way by the notice 
and assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

The veteran contends that his current left hip condition is 
due to aggravation of claimed pre-existing rheumatic fever, 
and a reported motor vehicle accident during service.  The 
Board will therefore analyze this claim for service 
connection under both the direct and aggravation theories of 
entitlement. 

A.  Service connection on a direct incurrence basis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

At the time of his entry on active military service, the 
veteran reported a history of rheumatic fever at the age of 
13.  Physical examination revealed that his musculoskeletal 
system was normal, and he was accordingly found fit for 
service.  The service medical records (SMRs) are silent for 
any complaint, treatment, or diagnosis of any left hip 
abnormality or rheumatic fever.  There is also no evidence 
that the veteran was involved in any motor vehicle accidents 
during active military service.  The separation examiner 
noted that the veteran had painful and swollen joints 
associated with his childhood rheumatic fever.  

VA and private medical records dated from January 1996 to 
January 2003 indicate that the veteran suffered a dislocation 
of his left hip in a motor vehicle accident in 1993.  The 
veteran complained of severe pain following the accident.  He 
was diagnosed with left femur infarction and avascular 
necrosis, which were treated with pain medication until he 
underwent a total left hip replacement in 1999.  

The veteran was afforded a VA examination in November 1997, 
at which time he reported a childhood history of rheumatic 
fever.  He also reported having been involved in a motor 
vehicle accident in 1982 in Barksdale, Louisiana.  The 
veteran indicated that he had experienced progressively 
worsening pain in his left hip since that time.  He also 
reported the history of a hip dislocation following a motor 
vehicle accident in 1993.  After examining the veteran, the 
VA examiner diagnosed him with femoral head deformity and 
prominent degenerative changes.  

With regard to the veteran's contentions as to the history of 
his claimed disability, the competent evidence of record does 
not indicate that he was injured in a motor vehicle accident 
in 1982.  Certainly, the Board does not impugn the veteran's 
credibility, but he has not pointed to any documentation of 
such an accident, nor do his SMRs show any physical 
impairment or medical treatment resulting from any injuries 
from such an accident.  Given these facts, although we have 
no problem accepting, for the sake of the present analysis, 
the veteran's assertion that he was involved in a vehicular 
accident in service, he is not professionally competent to 
etiologically relate any injury therefrom to his current left 
hip condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The competent medical evidence of record, including medical 
records obtained from the VA medical facility and the 
veteran's private physicians, indicates that the veteran's 
current hip disability is due to the left hip dislocation he 
suffered in the 1993 accident, nearly a decade after he left 
military service.  Therefore, the Board finds that the 
veteran's current left hip condition was not incurred in 
active military service.

B.  Service connection on an aggravation basis

In adjudicating entitlement to service connection, the Board 
must also consider whether the veteran had a pre-existing 
condition that was aggravated by active military service.  
38 C.F.R. § 3.306.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims (CAVC), in Cotant v. Principi, 17 Vet. App. 
116 (2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Initially, therefore, the Board must determine whether, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service.  

During his entrance examination the veteran reported 
suffering from rheumatic fever at age 13.  However, as noted 
above, mere history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  See Paulson and Crowe, 
supra.  The veteran did not indicate, and the military 
examiner did not note, any current complaint, treatment, or 
diagnosis of rheumatic fever, or of any left hip disorder at 
induction.  Therefore, the presumption of soundness applies 
as to any such disorder later manifested in service.  38 
U.S.C.A. § 1111.  

As noted in Miller v. West, supra, the presumption of 
soundness can be overcome by "contemporaneous clinical 
evidence or recorded history" in the record.  In the present 
case, the veteran neither complained of, received treatment 
for, nor was diagnosed with either any left hip condition, 
rheumatic fever, or any residuals thereof during active duty.  
In fact, there is no record of any such complaint, treatment 
or diagnosis until 1996, more than 10 years after his 
separation from service.  Furthermore, the left hip condition 
that was diagnosed in 1996 was considered related to a 1993 
motor vehicle accident.  There is no competent medical 
evidence that relates the veteran's current left hip 
disability to any pre-existing condition, including but not 
limited to rheumatic fever.  In short, the evidence currently 
of record neither clearly nor unmistakably rebuts the 
presumption of soundness.  See Miller, surpa.  See also 38 
C.F.R. § 3.304(b)(1).  

The Board notes that the November 1997 VA examiner concluded 
that "any joint disease that [the veteran] enter[ed] active 
duty with, [was] more likely [than] not, made worse during 
four years wear and tear of routine army life."  However, 
that opinion was not supported by any reference to clinical 
support in the record, and, as noted above, the competent 
evidence does not indicate that the veteran had any active 
joint disease at entry, during his active service, at 
separation, or even for years thereafter.  Thus, his self-
reported history of rheumatic fever at the age of 13 bears no 
relationship to military service.  Additionally, all the 
veteran's treating physicians relate his left hip condition 
to the dislocation he suffered as a result of the 1993 motor 
vehicle accident.

Therefore the November 1997 VA examination report is entitled 
to little, if any weight in determining the etiology of the 
veteran's left hip condition.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (holding that it is the Board's 
duty to assess the credibility and weight to be given to the 
evidence); Harris, supra.  Moreover, the CAVC has held that 
it is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state our reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The Court has also indicated 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Thus, even if were to assume, arguendo, that the competent 
evidence of record constitutes clear and unmistakable 
evidence sufficient to rebut the presumption of soundness, 
there is no medical or other evidence that any pre-existing 
rheumatic fever underwent an increase in severity during 
service.  38 C.F.R. § 3.306 (a), (b).  As noted above, the 
veteran neither complained of, received treatment, nor was 
diagnosed with any left hip condition, rheumatic fever, or 
any residuals thereof during active military service.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran had no pre-existing left hip disorder 
that was aggravated by active military service. 


ORDER

Service connection for a left hip disorder, status post total 
hip replacement, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



